DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15-646,995.

Double Patenting
Claims 1-8 of this application are patentably indistinct from claims 1-8 of Application No. 16-538,703. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-8 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of copending Application No. 16-538,703 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
If the Applicants amend the claims of either 16-738,840 and/or 16-538,703 in such a fashion that the claims become obvious variations of each other, then the Applicants are respectfully requested to take the initiative of submitting a Terminal Disclaimer in this 16-738,840 application over the claims present in 16-538,703 (not withstanding the absence of an explicit ODP rejection in this 16-738,840 application).

Allowable Subject Matter
In the prosecution of the parent application (15-646,995), which is drawn to the corresponding method for using the apparatus described in this 16-738,840 application, the U. S. examiner initially offered obviousness-type 103 rejections against at least some of the claims present in 15-646,995 that cites and applies the teachings provided in WO 2015/056485 A1; and also the Christoforetti et al. literature reference and the Banis literature reference now cited in the Applicants’ IDS filed on 01-09-2020 in this instant application.  The Attorney (In his Remarks filed on 04-27-2020 in that 15-646,995 application) submitted at least the argument that the technology described in at least some these cited references suffer from the difficulty of producing a product that has a uniform diameter.  The instant U. S. examiner in this 16-738,840 application notes that the Applicants’ specification in paragraph number 13 urges that at least one of the advantages of the Applicants’ invention is the ability of produce a core-shell catalyst that has a uniform diameter.  Thus, it reasonably appears that the invention described in this 16-738,840 application provides an (unexpected?) advantage over at least some of the art discussed in the Attorneys’ Remarks filed on 04-27-2020 in the parent application (15-646,995).  In as much the instant claims embrace similar features (in an invention directed to an apparatus) that were described in the claims present in 15-646,995, then the U. S. examiner in this 16-738,840 application is allowing all of the instant claims over the this urged (unexpected?) benefit.  Please note that showings of unexpected benefit generally trump and overcome obviousness-type rejections.  

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2010/0197490 A1; CN 112 909 266 A; WO 2015 122 104 A1 and also WO 2009 135 189 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736